          Case MDL No. 2950 Document 143-1 Filed 06/16/20 Page 1 of 1



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION

In Re: PAYCHECK PROTECTION PROGRAM
(PPP) AGENT FEES LITIGATION
                                                      MDL NO. 2950

This document relates to:
ALL ACTIONS



                                    SCHEDULE OF ACTIONS

      Plaintiff(s)             Defendant(s)          District    Civil Action      Judge
                                                                     No.          Assigned
 Ratliff CPA Firm,          The Citizens Bank      D.S.C.       3:20-cv-        Hon.    Bruce
 PC, a South Carolina       and DOES 1 through                  02240-BHH       Howe
 Professional               100, inclusive                                      Hendricks
 Corporation,
 individually and on
 behalf of a class of
 similar situated
 businesses and
 individuals
 Ratliff CPA Firm,          Intuit Inc., Intuit    D.S.C.       3:20-cv-        Hon.    Bruce
 PC, a South Carolina       Financing Inc. d/b/a                02241-BHH       Howe
 Professional               QuickBooks Capital                                  Hendricks
 Corporation,               and DOES 1 through
 individually and on        100, inclusive
 behalf of a class of
 similar situated
 businesses and
 individuals
